                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIZABETH GRANADOS,                                Case No. 4:18-cv-05535-KAW
                                   8                    Plaintiff,                          ORDER GRANTING EX PARTE
                                                                                            APPLICATION FOR TEMPORARY
                                   9             v.                                         RESTRAINING ORDER; ORDER TO
                                                                                            SHOW CAUSE
                                  10     BANK OF AMERICA, N.A., et al.,
                                                                                            Re: Dkt. No. 19
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On May 24, 2019, Plaintiff Elizabeth Granados filed an ex parte application for temporary
                                  14   restraining order to enjoin the sale of the subject property, located at 90 Madera Court, Danville,
                                  15   CA 94526, which is scheduled for Trustee’s Sale on May 29, 2019. (Pl.’s Appl., Dkt. No. 19-1 at
                                  16   1.) The sale was initiated by Defendant J.P. Morgan Chase, despite the case being stayed, based
                                  17   on a stipulation signed by the parties, so that Plaintiff’s loan modification application could be
                                  18   reviewed. (See Stipulation, Dkt. No. 17.)
                                  19          Chase filed an opposition on May 24, 2019, stating that it had denied Plaintiff’s loan
                                  20   modification application on April 10, 2019, and Plaintiff timely filed her appeal on May 8, 2019.
                                  21   (Defs.’ Opp’n, Dkt. No. 20 at 1-2.) On May 20, 2019, Chase denied Plaintiff’s appeal, and
                                  22   emailed a copy of the denial to Plaintiff’s counsel on that same date. (Defs.’ Opp’n at 2; Decl. of
                                  23   Dylan Hale, Dkt. No. 20-1 ¶ 3, Ex. B.)
                                  24          Under the California Homeowner Bill of Rights, Chase is precluded from conducting a
                                  25   trustee’s sale within 15 days of the denial of the appeal. Cal. Civ. Code § 2923.6(e)(2). Thus,
                                  26   even if the denial was issued on May 20, 2019, Chase would not be permitted to sell the subject
                                  27   property until after June 4, 2019. See id. There is also a question of whether Defendants
                                  28   impermissibly dual-tracked Plaintiff during the review process, as the undersigned does not know
                                   1   when the Notice of Trustee’s Sale was recorded. See Cal. Civ. Code § 2923.6(c) (2019) (cannot

                                   2   record a notice of sale while the first lien loan modification application is pending); see Cal. Civ.

                                   3   Code § 2924.11(a)1 (2018) (same); see also Pl.’s Appl. at 1.

                                   4          Accordingly, Defendants, their employees, agents and/or any other person or entity acting

                                   5   with them or on their behalf are TEMPORARILY RESTRAINED and ENJOINED from selling

                                   6   the property located at 90 Madera Court, Danville, CA 94526.

                                   7          Furthermore, the Court issues an ORDER TO SHOW CAUSE to Defendants to address

                                   8   whether the Notice of Trustee’s Sale was recorded while the case was stayed pending review of

                                   9   Plaintiff’s loan modification application, and, if not, when it was recorded. Defendants shall also

                                  10   address why they apparently violated the Homeowner Bill of Rights in seeking to conduct a

                                  11   trustee’s sale within 15 days of denying Plaintiff’s appeal. Defendants shall file a response to this

                                  12   order by June 3, 2019.
Northern District of California
 United States District Court




                                  13          A case management conference is scheduled for July 2, 2019. The joint case management

                                  14   statement is due on or before June 25, 2019, and, in addition to the information required, the

                                  15   parties shall provide a proposed briefing schedule for Plaintiff’s motion for preliminary injunction.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 28, 2019
                                                                                             __________________________________
                                  18                                                         KANDIS A. WESTMORE
                                  19                                                         United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     The Court notes that Plaintiff erroneously cites to this section of the Civil Code, which was
                                       renumbered effective January 1, 2019.
                                                                                          2
